Citation Nr: 9920863	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  97-13 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a left foot 
condition.

2. Entitlement to service connection for bilateral hearing 
loss.

3. Entitlement to service connection for a lung condition.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel




INTRODUCTION

The veteran had active service from September 1989 to April 
1996.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 1996 rating decision from the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for injury to the left 
foot, hearing loss and a lung condition.  

The Board notes that the veteran timely filed a notice of 
disagreement and substantive appeal on the issue of service 
connection for a left knee injury as well.  By rating 
decision in August 1997, the RO granted service connection 
for left knee medial collateral ligament strain with a 10 
percent evaluation, effective from April 18, 1996.  

The August 1997 decision represented a full grant of benefits 
sought with respect to the veteran's claim of entitlement to 
service connection for a left knee injury.  As the veteran 
did not express disagreement with the "down-stream" issue 
of the percentage evaluation assigned, that issue is not 
before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158 
(Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030, 1032 (Fed. 
Cir. 1997); see also Holland v. Gober, 10 Vet. App. 433, 435 
(1997) (per curiam).  


FINDING OF FACT

The claims of entitlement to service connection for a left 
foot condition, bilateral hearing loss, and a lung condition 
are not supported by cognizable evidence showing that the 
claims are plausible or capable of substantiation.  


CONCLUSION OF LAW

The claims of entitlement to service connection for a left 
foot condition, bilateral hearing loss, and a lung condition 
are not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service enlistment examination, dated in June 
1989, noted no abnormalities of the lungs and chest or lower 
extremities.  An audiological evaluation showed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
0
0
LEFT
20
10
5
0
0

The veteran's service medical records in May 1991 reported 
treatment for complaints of cough and congestion and an 
impression of allergic rhinitis/upper respiratory infection.  
The veteran complained of cough and congestion again in 
August 1991.  In June 1992, the veteran underwent a routine 
screening examination for occupational exposure to silica 
dust.  A pulmonary function test and chest X-ray at that time 
were normal.  The service physician indicated an assessment 
of upper respiratory infection.  In January 1994, the veteran 
reported with complaints of cough and dry throat.  A chest X-
ray examination was normal.  An assessment of probable viral 
upper respiratory infection was reported.  The veteran was 
also seen for complaints of congestion and a cold in May 
1996.  

A periodic physical examination, dated in June 1992, reported 
no abnormalities of the lungs and chest.  An audiological 
evaluation showed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
0
20
LEFT
5
10
5
0
5

The service medical records contained a workplace exposure 
data summary, dated in September 1993, which noted that 
workers were intermittently exposed to hazardous noise when 
using powered tools and cold forging.  

On a report of medical history in December 1994, the veteran 
indicated that, in the past year, his job had not caused 
shortness of breath, pain or pressure in the chest, chronic 
cough, foot trouble, or hearing loss. 

In January 1995, the veteran was treated for complaints of 
left medial knee pain after falling when coming off of a C-
130.  A follow-up report in January 1995 indicated that the 
veteran was injured when his "body went forward and foot 
stayed on deck.  An assessment of resolving left medial 
collateral ligament strain was reported.  

In September 1996, the veteran filed an initial claim for VA 
benefits for injuries to the left knee and left foot, hearing 
loss and a lung condition.  In his VA Form 9, substantive 
appeal, received in March 1997, the veteran requested a 
hearing before a Member of the Board at the RO.  A hearing 
was scheduled in February 1999, but the veteran failed to 
appear for the scheduled hearing.  

A VA general medical examination was conducted in April 1997.  
The veteran indicated that he did not currently have a lung 
condition, but wished to be examined due to silica exposure 
during service.  


The examiner noted that a pulmonary function test was 
performed and showed only some minor changes, not diagnostic, 
and possibly secondary to the fact hat the veteran had an 
upper respiratory infection at that time.  The examiner 
provided diagnoses of an essential negative general physical 
examination, and no clinical or other documentary evidence of 
any lung condition.  

A VA examination for joints was also conducted in April 1997.  
The veteran reported that he fell out of the hatch of an 
aircraft and caught the left foot and knee in an awkward 
position.  The examiner indicated that the veteran's left 
foot was currently causing no problem.  

An April 1997 VA audiological evaluation showed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
5
0
5
15
LEFT
N/A
5
5
5
10

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.  
The examiner noted a diagnosis of no hearing loss.  


Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 1999);  38 C.F.R. § 3.303 (1998).  

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in or aggravated by service.  
See 38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).  

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

Left Foot Condition

The veteran contends that his left foot was injured at the 
same time as his left knee.  The veteran's service medical 
records note treatment for the veteran's knee injury in 
January 1995, but contain no complaints, diagnoses, or 
opinions with regard to any pain or pathology of the left 
foot.  

In addition, the VA examiner in April 1997 noted that the 
veteran's left foot was currently causing no problems.  In 
the absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

Bilateral Hearing Loss

Impaired hearing will be considered a disability, under the 
VA regulations, when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000 or 4,000 Hertz is 40 
decibels or greater; or when the auditory threshold for at 
least three of the frequencies are 26 decibels or greater; or 
when the speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).  
None of the audiogram results of record reflect values that 
meet the definition of hearing loss disability under 
38 C.F.R. § 3.385.  In the absence of proof of a present 
disability there can be no valid claim.  Brammer, 3 Vet. App. 
at 225.

Lung Condition

Although the veteran was treated on several occasions during 
service for an upper respiratory infection, at the VA 
examination in April 1997, the veteran stated that he did not 
currently have a lung condition, but wished to be examined 
due to his silica exposure during service.  The examiner 
found no clinical or other documentary evidence of any lung 
condition.  In the absence of proof of a present disability 
there can be no valid claim.  Brammer, 3 Vet. App. at 225.

The Board recognizes that the Court has held that there is 
some duty to assist in the completion of an application for 
benefits under 38 U.S.C.A. § 5103 (West 1991) even where the 
claim appears to be not well grounded.  Beausoleil v. Brown, 
8 Vet. App. 459, 465 (1996); Robinette v. Brown, 8 Vet. App. 
69, 79-80 (1995).  The veteran has not identified any medical 
evidence that has not been submitted or obtained, which would 
support a well-grounded claim.  Thus, VA has satisfied its 
duty to inform the veteran under 38 U.S.C.A. § 5103(a).  See 
Slater v. Brown, 9 Vet. App. 240, 244 (1996).

As the veteran's claims for service connection for the 
multiple disorders at issue are not well grounded, the 
doctrine of reasonable doubt has no application to his case.


ORDER

The veteran not having submitted well-grounded claims of 
entitlement to service connection for a left foot condition, 
bilateral hearing loss, and a lung condition, the appeal is 
denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

